Exhibit 99.1 InvestorContact: Ben Jones Polycom, Inc. ben.jones@polycom.com PressContact: Michael Rose Polycom, Inc. michael.rose@polycom.com Polycom Announces Third Quarter 2015 Financial Results Non-GAAP Operating Margin grows 5 percent year-over-year GAAP Operating Margin grows 16 percent year-over-year SAN JOSE, Calif. – October21, 2015 – Polycom, Inc. (Nasdaq: PLCM) today reported third quarter 2015 revenues of $303 million, non-GAAP net income of $29 million and non-GAAP earnings per diluted share of 21 cents. GAAP net income for the third quarter was $14 million, or 10 cents per diluted share on a GAAP basis. A reconciliation of GAAP to non-GAAP results is provided in the tables at the end of this press release. “In the third quarter of 2015, we delivered non-GAAP earnings-per-share consistent with our expectations and achieved year-over-year growth in operating margins,” said Peter Leav, President and Chief Executive Officer. “Improving operational performance and making sound strategic investments remain top priorities for Polycom. Additionally, we are very excited about the game-changing products that we recently announced.” “In the third quarter, Polycom generated $26 million in operating cash flow and repurchased $25 million of common stock under our current share repurchase program,” said Laura Durr, Chief Financial Officer and Executive Vice President.“We continue to be good stewards of our capital and remain focused on improving operational performance.” On a comparative basis, consolidated financial results were: ($ in millions, except per share data) Q3 2015 Q2 2015 Q3 2014 Year-Over-Year Change Revenues $ $ $ )% Non-GAAP Net Income $ $ $ (6 )% Non-GAAP EPS $ $ $ (5 )% GAAP Net Income $ $ $ )% GAAP EPS $ $ $ )% On a geographic basis, consolidated revenues were comprised of: ($ in millions) Q3 2015 Q2 2015 Q3 2014 Year-Over-Year Change Americas $ $ $ )% % of revenues 49 % 50 % 50 % Europe, Middle East & Africa (EMEA) (8 )% % of revenues 25 % 26 % 25 % Asia Pacific (9 )% % of revenues 26 % 24 % 25 % Totals * $ $ $ )% * may not foot due to rounding By product category, inclusive of its service component, consolidated revenues were comprised of: ($ in millions) Q3 2015 Q2 2015 Q3 2014 Year-Over-Year Change UC Group Systems $ $ $ )% % of revenues 61 % 62 % 65 % UC Personal Devices 5 % % of revenues 21 % 21 % 18 % UC Platform (6 )% % of revenues 18 % 17 % 17 % Totals * $ $ $ )% * may not foot due to rounding In Q3 2015, Polycom generated a total of $26 million in operating cash flow. Operating cash flow on a trailing 12 month basis was $180 million. Cash and investments at the end of Q3 2015 totaled $655 million, of which approximately $206 million is located in the United States. Net of existing debt, cash and investments at the end of Q3 2015 totaled $418 million. Earnings Call Details Polycom will hold a conference call today, October21, 2015, at 5:00 p.m. ET/2:00 p.m. PT to discuss third quarter 2015 financial results and guidance for the fourth quarter 2015. You may participate by listening to the webcast at www.polycom.com/investors or, for callers in the United States and Canada; you may participate by calling +1.800.707.7561 and for callers outside of the United States and Canada, by calling +1.303.223.4363.A replay of the call will also be available at www.polycom.com/investors or, for callers in the United States and Canada, at +1.800.633.8284 and, for callers outside of the United States and Canada, at +1.402.977.9140. The access number for the replay is 21779325. Forward Looking Statements and Risk Factors This release contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, including statements regarding our top priorities, improving operating performance, and making sound strategic investments. These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially, including the impact of competition on our product sales and on our customers and partners, and any resulting loss of business; the impact of increased competition due to consolidation in our industry or competition from companies that are larger or that have greater resources than we do; potential fluctuations in results and future growth rates; risks associated with global economic conditions and external market factors; the market acceptance of our products and changing market demands, including demands for differing technologies or product and services offerings; our ability to successfully implement process improvements and cost containment initiatives; changes to our strategic areas of focus and investment; our ability to successfully integrate our acquisitions into our business; possible delays in the development, availability and shipment of new products due to engineering, manufacturing or other delays; increasing costs and the availability of capital; changes in key sales and other personnel that may cause disruption to the business; the impact of restructuring actions; and the impact of global conflicts that may adversely impact our business. Many of these risks and uncertainties are discussed in the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2015, and in other reports filed by Polycom with the SEC. Polycom disclaims any intent or obligations to update these forward-looking statements. Polycom reserves the right to modify future product plans at any time. Products and/or related specifications referenced in this press release are not guaranteed and will be delivered on a when and if available basis. GAAP to non-GAAP Reconciliation To supplement our consolidated financial statements presented on a GAAP basis, Polycom uses non-GAAP measures of operating results, net income and income per share, which are adjusted to exclude certain costs, expenses, gains and losses we believe appropriate to enhance an overall understanding of our past financial performance and also our prospects for the future. These adjustments to our current period GAAP results are made with the intent of providing both management and investors a more complete understanding of Polycom’s underlying operational results and trends and our marketplace performance. The non-GAAP results are an indication of our baseline performance before gains, losses, or other charges that are considered by management to be outside of our core operating results. In addition, these adjusted non-GAAP results are among the primary indicators management uses as a basis for our planning and forecasting of future periods. The presentation of this additional information is not meant to be considered in isolation or as a substitute for net income or diluted net income per share prepared in accordance with GAAP in the United States. About Polycom Polycom helps organizations unleash the power of human collaboration. More than 415,000 companies and institutions worldwide defy distance with secure video, voice and content solutions from Polycom to increase productivity, speed time to market, provide better customer service, expand education and save lives. Polycom and its global partner ecosystem provide flexible collaboration solutions for any environment that deliver the best user experience, the broadest multi-vendor interoperability and unmatched investment protection. Visit www.polycom.com or connect with us on Twitter, Facebook and LinkedIn to learn more. © 2015 Polycom, Inc. All rights reserved. POLYCOM®, the Polycom logo, and the names and marks associated with Polycom’s products are trademarks and/or service marks of Polycom, Inc. and are registered and/or common law marks in the United States and various other countries. All other trademarks are property of their respective owners. POLYCOM, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenues: Product revenues $ Service revenues Total revenues Cost of revenues: Cost of product revenues Cost of service revenues Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of purchased intangibles Restructuring costs ) Litigation reserves and payments — — Transaction-related costs — — — Total operating expenses Operating income Interest and other income (expense), net Interest expense ) Other income (expense), net Interest and other income (expense), net ) Income before provision for income taxes Provision for income taxes 54 Net income $ Basic net income per share: $ Diluted net income per share: $ Number of shares used in computation of net income per share: Basic Diluted POLYCOM, INC. Reconciliation of GAAP to Non-GAAP Net Income (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September June September September September GAAP net income $ Amortization of purchased intangibles Restructuring costs ) Litigation reserves and payments — — — Transaction-related costs — Stock-based compensation expense Effect of stock-based compensation on warranty rates 96 80 Costs associated with CEO separation and related SEC investigation 22 64 Income tax effect of non-GAAP exclusions ) Non-GAAP net income $ GAAP net income per share Basic $ Diluted $ Non-GAAP net income per share Basic $ Diluted $ Number of shares used in computation of net income per share: Basic Diluted POLYCOM, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables, net Inventories Deferred taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term investments Goodwill and purchased intangibles, net Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and related liabilities Taxes payable Deferred revenue Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term deferred revenue Taxes payable Deferred taxes Long-term debt Other non-current liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ POLYCOM, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of purchased intangibles Amortization of capitalized software development costs for products to be sold Amortization of debt issuance costs Amortization of discounts and premiums on investments, net Provision for doubtful accounts — Write-down of excess and obsolete inventories Stock-based compensation expense Excess tax benefits from stock-based compensation expense ) ) Loss on disposal of property and equipment Changes in assets and liabilities: Trade receivables Inventories ) Deferred taxes ) ) Prepaid expenses and other assets ) Accounts payable ) Taxes payable Other accrued liabilities and deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Capitalized software development costs for products to be sold ) ) Purchases of investments ) ) Proceeds from sale of investments Proceeds from maturities of investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock under employee option and stock purchase plans Payments on debt ) ) Purchase and retirement of common stock under share repurchase plan ) ) Purchase and retirement of common stock for tax withholdings on vesting of employee stock-based awards ) ) Excess tax benefits from stock-based compensation expense Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ POLYCOM, INC. Selected Summary Data (In millions except per share amounts and headcount) (Unaudited) September 30, June 30, September 30, Balance Sheet Highlights Cash and investments $ $ $ Number of shares outstanding Cash and investments per share $ $ $ Debt $ $ $ Operating cash flow - quarterly $ 26 $ 33 $ 34 Operating cash flow - trailing 12 months $ $ $ DSO (Days Sales Outstanding) 47 46 49 Inventory turns - GAAP Inventory turns - non-GAAP Deferred revenue $ $ $ Share repurchases: Quarter-to-date share repurchases - shares Quarter-to-date share repurchases - dollars $ 25 $ 25 $ 25 Year-to-date share repurchases - shares(1) Year-to-date share repurchases - dollars $ 90 $ 65 $ 25 Remaining authorization for share repurchases (2) $ 60 $ 85 $ Ending headcount For the Three Months Ended September 30, June 30, September 30, Income Statement Highlights GAAP: Revenues $ $ $ Gross margin % % % Operating expenses $ $ $ Operating margin % % % Diluted EPS $ $ $ Non-GAAP: Revenues $ $ $ Gross margin % % % Operating expenses $ $ $ Operating margin % % % Diluted EPS $ $ $ The final settlement of shares under prior Accelerated Share Repurchase program was completed in the three month period ended June 30, 2014, for which funds were advanced in the three month period ended December 31, 2013. Polycom is not obligated to purchase any specific number of shares under its Share Repurchase Program and the program may be modified, suspended or discontinued at any time. POLYCOM, INC. Reconciliations of GAAP Measures to Non-GAAP Measures (In thousands) (Unaudited) Three Months Ended Nine Months Ended September June September September September GAAP cost of revenues used in inventory turns $ Stock-based compensation expense ) Effect of stock-based compensation expense on warranty rates ) Amortization of purchased intangibles ) Non-GAAP cost of revenues used in inventory turns $ GAAP gross profit $ Stock-based compensation expense Effect of stock-based compensation expense on warranty rates 96 80 Amortization of purchased intangibles Non-GAAP gross profit $ Non-GAAP gross margin % GAAP sales and marketing expense $ Stock-based compensation expense ) Non-GAAP sales and marketing expense $ Non-GAAP sales and marketing expense as percent of revenues % GAAP research and development expense $ Stock-based compensation expense ) Non-GAAP research and development expense $ Non-GAAP research and development expense as percent of revenues % GAAP general and administrative expense $ Stock-based compensation expense ) Costs associated with CEO separation and related SEC investigation ) Non-GAAP general and administrative expense $ Non-GAAP general and administrative expense as percent of revenues % GAAP total operating expenses $ Stock-based compensation expense ) Amortization of purchased intangibles ) Restructuring costs ) Litigation reserves and payments — — ) — ) Transaction-related costs — ) Costs associated with CEO separation and related SEC investigation ) Non-GAAP total operating expenses $ Non-GAAP total operating expenses as percent of revenues % GAAP operating income $ Stock-based compensation expense Effect of stock-based compensation expense on warranty rates 96 80 Amortization of purchased intangibles Restructuring costs ) Litigation reserves and payments — — — Transaction-related costs — Costs associated with CEO separation and related SEC investigation 22 64 Non-GAAP operating income $ Non-GAAP operating margin % POLYCOM, INC.
